IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. WR-75,645-02



                   EX PARTE HONORABLE KAREN SAGE,
              JUDGE, 299 TH DISTRICT COURT OF TRAVIS COUNTY
                                  Respondent



               ORDER TO SHOW CAUSE AND TO FILE RESPONSE
                          FROM TRAVIS COUNTY



       Per curiam.

                                           ORDER

       On November 7, 2012, this Court issued an order requiring the Respondent, Travis County

District Judge Karen Sage, to enter findings of fact within 120 days in response to Applicant Jason

Levar Gibson application for writ of habeas corpus filed pursuant to TEX . CODE CRIM . PROC. Article

11.07, in Travis County Cause Number 3032574. On June 5, 2013, this Court mailed an inquiry to

Respondent as to why no response to the November 7, 2012 order had yet been submitted. This

Court mailed another inquiry to Respondent on December 4, 2013. To date no response has yet been

received from said Honorable Karen Sage, in violation of the Court’s Order requiring a response
by March 7, 2013.

       NOW, THEREFORE IT IS ORDERED BY THE COURT OF CRIMINAL APPEALS,

that Honorable Karen Sage shall file said response and show cause why Respondent should not be

held in contempt of this Court for failing to file the response by the date it was due and be punished

for failing to do so. Honorable Karen Sage is ordered to file, with the Clerk of this Court,

Respondent’s sworn affidavit and, if necessary, affidavits of other persons, on or before October 31,

2014. The affidavits shall state facts that deny or excuse Respondent’s contempt, if there are any

such facts. Honorable Karen Sage shall also file the response required by the November 7, 2012,

order on or before that date, October 31, 2014.

       It is further ORDERED by this Court that the Clerk of this Court shall issue NOTICE TO

SHOW CAUSE AND TO FILE RESPONSE commanding Honorable Karen Sage to file said

response and to show cause, in the manner and within the time specified in this Order, why

Respondent should not be held in contempt of this Court for failing to timely file the required

response and be punished for Respondent’s failure to do so. A copy of this Order shall accompany

the Notice.

       IT IS SO ORDERED ON THIS THE 1ST day of October, 2014.